759 N.W.2d 885 (2009)
In re Olivia Joe BEAN, a/k/a Olivia Joe Herrin, and Evann Edward Walker, Minors.
Department of Human Services, Petitioner-Appellee,
v.
Elizabeth Pearl Herrin, Respondent-Appellant, and
Joseph Emery Bean, Respondent.
Docket No. 138102. COA No. 285467.
Supreme Court of Michigan.
February 6, 2009.

Order
On order of the Court, the application for leave to appeal the December 30, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.